___________

                                      No. 96-2209
                                      ___________


United States of America,                    *
                                             *
            Appellant,                       *
                                             *   Appeal from the United States
     v.                                      *   District Court for the
                                             *   Southern District of Iowa.
Virgil Owens,                                *
                                             *
            Appellee.                        *

                                      __________

                     Submitted:       October 22, 1996

                          Filed:      November 29, 1996
                                      __________

Before WOLLMAN, BRIGHT, and MAGILL, Circuit Judges.

                                      ___________


MAGILL, Circuit Judge.


     This is an interlocutory appeal, pursuant to 18 U.S.C. § 3731 (1996),
of a district court order suppressing evidence in a criminal trial.                 The
defendant, Virgil Owens, is charged with being a felon in possession of a
firearm, in violation of 18 U.S.C. § 922(g)(1) (1996).              Owens moved in the
district court to suppress all the evidence seized from the vehicle in
which he was a passenger during an investigatory stop.              The district court
granted   his   motion   on   April    17,   1996,   and   denied    the   government's
application for reconsideration on May 3, 1996.            Because we conclude that
the investigatory stop did not violate Virgil Owens's Fourth Amendment
rights, we reverse the district court's order.
                                           I.


        During the early morning of September 21, 1994, an informant notified
the police that a group of individuals, which included Owens, had checked
into the Roadway Inn in Des Moines, Iowa.            One member of the group asked
for directions to a location known for heavy drug trafficking.            The group
was traveling in two vehicles, a Cadillac and a Ford minivan, both with
Minnesota license plates.        The police learned that the minivan was a rental
vehicle and was rented to a person who had been arrested on drug charges
in 1992.     Police officers Michael Stueckrath and Mark Nagel were briefed
on   this    information   and    were   assigned   to   investigate   this   group's
activities.


        That afternoon, Officers Stueckrath and Nagel observed the group
leave the Roadway Inn.     The group used both vehicles and drove in tandem,
with the minivan leading and the Cadillac following.            Officer Stueckrath
followed behind the Cadillac in an unmarked police car.          While tailing the
vehicles, he observed one of the occupants of the Cadillac hollowing out
the inside of a cigar to make a "blunt."            Blunts are often used to smoke
marijuana; the hollowed out center is stuffed with marijuana and then lit.
The excess tobacco from the cigar was thrown out of the window of the
Cadillac and some of the tobacco landed on Officer Stueckrath's windshield.


        Officer Stueckrath radioed for assistance shortly before the two
vehicles pulled into the drive-through lane of a Burger King restaurant.
At this point, the Cadillac was ahead of the minivan in the drive-through
lane.       Two police officers who had arrived on the scene identified
themselves to the occupants of the Cadillac and the minivan as they emerged
from the drive-through lane.        The officers asked the drivers to pull into
the adjoining parking lot so that the officers could talk with them.             Both
drivers complied.




                                          -2-
      Officer Stueckrath approached the Cadillac and identified himself as
a   police officer to the driver of the car.                As Officer Stueckrath
approached the car, he could see the blunt in the car ashtray.                He asked
the   driver, Scott Davis, for permission to search the car.                    Davis
consented.     Davis then pulled a bag of marijuana out of his pants pocket.
When Officer Stueckrath spotted the bag, he shouted to the other officers
that he had found drugs.


      Meanwhile, Officer Chris Mahlstadt approached the driver's side of
the minivan.    At this time, Sergeant Jerry Jones--standing on the passenger
side of the minivan--heard Officer Stueckrath's announcement that drugs had
been found.    Officer Jones immediately asked the occupants of the minivan
to exit the vehicle.     When the defendant, Owens, exited the passenger side
of the minivan, Sergeant Jones saw a 9mm gun on the floor between the door
and the front passenger seat where Owens had been sitting.              Sergeant Jones
shouted "gun," and the other officers conducted patdown searches of all of
the occupants of the vehicles.


      Officer    Nagel   asked   Clifton,    the   driver   of    the    minivan,   for
permission to search the minivan.     Clifton consented.         When he searched the
minivan, Officer Nagel found a gym bag with 9mm ammunition and legal
documents addressed to Owens.


      Defendant Owens is before the district court on the charge of being
a felon in possession of a firearm.     The district court granted his motion
to suppress all the evidence obtained from the minivan on the ground that
the stop of the minivan was unreasonable and was therefore prohibited by
the Fourth Amendment.    The government appeals this decision.            We reverse.1




      1
     Because of our decision in this case, we do not need to reach
the appellee's other arguments regarding consent and standing.
Accordingly, we decline to address these arguments.

                                       -3-
     When reviewing a district court's decision to suppress evidence
seized during a warrantless investigatory stop, we must consider whether
the police had reasonable suspicion of illegal activity justifying the
warrantless search.     See Ornelas v. United States, 116 S. Ct. 1657, 1663
(1996); see also Terry v. Ohio, 392 U.S. 1, 21-22 (1968) (To determine
whether   a   certain   police   action,   such   as   a   warrantless    stop,   was
unreasonable, we ask "would the facts available to the officer at the
moment of the seizure or the search warrant a man of reasonable caution in
the belief that the action taken was appropriate?" (internal quotations
omitted)).    The existence of reasonable suspicion is a question of law,
which we review de novo.     Ornelas, 116 S. Ct. at 1663.


     Owens argues that the evidence seized from the minivan should be
suppressed because the stop of the minivan was unreasonable and in
violation of his Fourth Amendment rights.         We disagree.


     The Fourth Amendment guarantees "[t]he right of the people to be
secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures."      U.S. Const. amend IV.         The act of stopping an
automobile and detaining its occupants constitutes a seizure.            See Delaware
v. Prouse, 440 U.S. 648, 653 (1979).       "An automobile stop is thus subject
to the constitutional imperative that it not be 'unreasonable' under the
circumstances."    Whren v. United States, 116 S. Ct. 1769, 1772 (1996).


     A police officer may stop an automobile if he has "reasonable
suspicion" that the occupant of the automobile is subject to seizure for
violation of the law.    Prouse, 440 U.S. at 663.      An officer has reasonable
suspicion sufficient to make a stop without a warrant if the police officer
can point to "specific and articulable facts which, taken together with
rational inferences from those facts, reasonably warrant that intrusion."
Terry, 392 U.S. at 21.




                                       -4-
     Based on the facts before us, we hold that the police officers had
sufficient reasonable suspicion to stop the minivan.    Before the minivan
was stopped, the officers knew of the following: (1) the occupants of the
minivan and the Cadillac had arrived together at the motel early in the
morning; (2) a member of the group had asked for directions to a part of
town known for drug trafficking; (3) the minivan was rented in the name of
a person who had been previously arrested in 1992 for possession of crack
cocaine; (4) the group left the motel together; (5) the group drove its two
vehicles in tandem; (6) Officer Stueckrath observed an occupant of the
Cadillac making a blunt; and (7) the two vehicles went into the Burger King
drive-through lane together. These facts would reasonably lead a prudent
person, as it led the police officers in this case, to suspect that the
entire group was acting in concert to achieve a criminal objective.


     We do not hold today that a car can be stopped without a warrant
merely because that car is driving in tandem with another vehicle whose
occupants (of the latter vehicle) are reasonably suspected of criminal
conduct; rather, it is one factor to be considered in determining whether
reasonable suspicion exists.   See United States v. Ocampo, 937 F.2d 485,
490 (9th Cir. 1991) ("We have also recognized that tandem driving, though
oftentimes explicable on entirely innocent grounds, may likewise indicate
criminal activity.").2


     Finally, we note that, consistent with the Fourth Amendment,




     2
      Our consideration of the fact that the minivan was driving in
tandem with the Cadillac is not contrary to Ybarra v. Illinois, 444
U.S. 85 (1979), in which the Supreme Court held that "a person's
mere propinquity to others independently suspected of criminal
activity does not, without more, give rise to probable cause to
search that person." Id. at 91. The minivan did not merely happen
to be next to the Cadillac; the occupants of the minivan had been
traveling with the occupants of the Cadillac at least from the time
the group had checked into the Roadway Inn. This is a far cry from
the "mere propinquity" that concerned the Supreme Court in Ybarra.

                                   -5-
police officers are empowered to stop people where doing so is reasonably
necessary to secure the officers' own safety.        See, e.g., Ybarra v.
Illinois, 444 U.S. 85, 93 (1979) (Terry creates a narrow exception to the
requirement of probable cause so that "a law enforcement officer, for his
own protection and safety, may conduct a patdown to find weapons that he
reasonably believes or suspects are then in the possession of the person
he has accosted.").   At the time the officers stopped the Cadillac, they
knew that the occupants of the minivan were the traveling companions of the
occupants of the Cadillac.   It was not unreasonable for the officers to
believe that their safety could be threatened if they were unable to watch
the occupants of the minivan while stopping the Cadillac.      This is yet
another factor that bolsters our conclusion that the officers' stop of the
minivan did not offend the Fourth Amendment.


                                   III.


     For the reasons discussed above, we reverse the decision of the
district court and remand for trial on the merits.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -6-